Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 8, 2015

                                       No. 04-15-00662-CR

                                    Alberto Aguirre RENDON,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From the County Court at Law, Kerr County, Texas
                                  Trial Court No. CR13-1227
                           Honorable Susan Harris, Judge Presiding


                                          ORDER

        On October 26, 2015, appellant filed his notice of appeal with this court. On December
1, 2015, court reporter Kelly C. Rode filed a notice of late reporter’s record. The notice states
the appellant has not paid, or made arrangements to pay, the fee for preparing the reporter’s
record.
        Therefore, we ORDER appellant to provide written proof to this court within ten days of
the date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) appellant is
entitled to appeal without paying the reporter’s fee.
        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court